Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 1 of 18


                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO. _________

                                IN RE: CASE NO. 3:19-cv-001466 (S.D.OHIO)

   JOHNSON ELECTRIC NORTH AMERICA,
   INC.

           Plaintiff,

   v.

   HONEYWELL INTERNATIONAL, INC.

           Defendants.

                          THIRD PARTY RECIPIENT FALCO
                ELECTRONICS' RESPONSES AND OBJECTIONS TO SUBPOENA

           Third Party Subpoena Recipient, Falco Electronics ("Falco"), pursuant to Fed. R. Civ. P.

   45(d)(2)(b) provides its objections to the subpoena duces tecum served upon it by Johnson

   Electric North America, Inc. ("Johnson Electric"), by U.S. Mail on or about June 2, 2020

   (Exhibit "A") 1 as follows:

                   PRELIMINARY STATEMENT AND GENERAL OBJECTIONS

           1.        Falco objects to the subpoena duces tecum to the extent that it seeks documents

   that are duplicative and cumulative of documents that should be more readily available from a

   party to the proceeding, rather than a non-party such as Falco. This unnecessary burdening,

   inconveniencing, and requiring a third party to engage in expensive production when less

   expensive alternatives are available is in contravention to Fed. R. Civ. P. 26(b)(2)(C). Johnson

   Electric seeks information that should be readily available from an actual party to the


           1
            To undersigned's understanding, the subpoena was only served by regular U.S. Mail and
   due to the Covid19 epidemic and building closures, it is uncertain when exactly the subpoena
   was served, if at all.Falco has requested but has not yet received the return of service of the
   subpoena.




        FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 2 of 18
                                                       CASE NO. 3:19-CV-00146


   proceeding, Honeywell International, Inc. ("Honeywell"). See, e.g., Tresona Multimedia, LLC v.

   Legg, No. 15 C 4834, 2015 U.S. Dist. LEXIS 107723, at *9 (N.D. Ill. Aug. 17, 2015) ("A non-

   party subpoena seeking information that is readily available from a party through discovery may

   be quashed as duplicative or cumulative ."); Hemlock Semiconductor Corp. v. Kyocera Corp.,

   No. l 5-cv-11236, 2016 U.S. Dist. LEXIS 915, at *56 (E.D. Mich. Jan. 6, 2016) (quashing non-

   party subpoenas, in part, because they were unreasonably cumulative or duplicative of discovery

   the defendant was able to obtain directly from the plaintiff). Here, most if not all of the

   information Johnson Electric seeks from Falco is duplicative or cumulative of information it can

   seek from Honeywell.

          2.        Johnson has submitted twelve broad categories of document requests which are in

   fact, overbroad, seek proprietary competitive information and are unduly burdensome. Falco is a

   competitor of Johnson. Falco objects to the production of any electronically stored information

   ("ESI") or paper documents until Falco has had the opportunity to confer with all parties,

   determine how the requests can be narrowed to avoid undue burden and expense, including the

   preparation of ESI protocols narrowing down the relevant time period specified and the scope of

   the requests in accordance with Fed. R. Civ. P. 26(b)(2)(B) and (C) to prevent significant

   expense resulting from compliance and to protect Falco from disclosing trade secrets and

   confidential research, development or commercial information or other privilege. Fed. R. Civ.

   P.45(d)(2)(B), (d)(3) and (e)(2)(A)(B). Falco reserves the right to file a motion to quash the

   subpoena after conferring with Johnson.

          3.        Falco objects to the production of all documents designated in the subpoena duces

   tecum to the extent that the Request seeks discovery or information beyond the scope of

   discovery permitted under the Federal Rules of Civil Procedure or is otherwise overbroad,

   unduly burdensome, or harassing.


                                                             -2-
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 3 of 18
                                                       CASE NO. 3:19-CV-00146


           4.        Falco objects to any production of all documents designated in the subpoena

   duces tecum which contains words or phrases which are undefined and thus require Falco to

   guess or speculate as to what information is being requested under the Request and which is also,

   consequently, vague, and ambiguous.

           5.        Ms. Elisa Gibellini is General Counsel to a multiple number of "Falco"

   corporations. Consequently, addressing the subpoena duces tecum to "Falco c/o Ms. Elisa

   Gibellini, General Counsel" renders the subpoena duces tecum vague, ambiguous and overbroad

   and forces Falco to guess or speculate as to which Falco entity the documents are being

   requested from.

           6.        Falco does not concede that the documentation and/or information is properly

   discoverable or admissible at trial and reserves the right to object to further discovery into the

   subject matter of each request and to object to the admissibility of the information provided.

           7.        Falco reserves the right to supplement or amend its responses.

           8.        Subject to these objections, above, Falco submits the following specific

   objections:

         FALCO'S SPECIFIC RESPONSES TO JOHNSON ELECTRIC'S SUBPOENA

           1.        Request No. 1 (As Amended):                  2   All documents related to any contractual

   agreement or potential agreement with Honeywell as it relates to the Alpha4 project, between

   2015 and the present, including but not limited to related correspondence and drafts of any

   such agreement.

           RESPONSE: Falco objects to Request No. 1, as a m e n d e d , because it is overly broad
           and unduly burdensome. Moreover, Falco objects to this Request because it is not

           2
           By email dated June 10, 2020 (attached hereto as Exhibit "B"), counsel for Johnson
   proposed to narrow some of the requests. Consequently, Falco has included the proposed
   amended requests rather than the original requests as originally propounded.



                                                              -3-
        FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 4 of 18
                                                       CASE NO. 3:19-CV-00146


          limited to a reasonable time limitation. Furthermore, Falco objects to this Request
          because it seeks information that can easily be obtained by discovery directly from
          Honeywell without burdening a third party such as Falco. Further, by this request
          Johnson is seeking trade secret or other confidential research, development or
          commercial competitive and proprietary information of Falco's means and methods
          which shall be set forth by separate motion to quash. Moreover, this request is
          particularly onerous as it seeks proprietary information from a Johnson Electric
          competitor.

          Falco also objects to Johnson Electric's document request as it seeks to obtain
          confidential and proprietary business dealings between Honeywell and Falco and
          also objects to this request because it seeks information that is confidential and
          proprietary. Ultimately to the extent that any such information is determined to be
          discoverable shall only be produced subject to a properly entered Protective &
          Confidentiality Order.

          2.        Request No. 2: All documents related to any contractual agreement or potential

   agreement with Honeywell, related to Honeywell's Alpha 4 Program, including but not limited

   to related correspondence and drafts of any such agreement.

          RESPONSE: Other than the reference to the amendment, see response and objection to
          Request No. 1. because it seeks information that is confidential and/or proprietary and
          from a Johnson Electric competitor.

          3.        Request No. 3: All documents related to the design, manufacture, or production

   of a meter base, relay or switch for Honeywell's Alpha 4 Program.

          RESPONSE: Falco objects to this request because it seeks information that is
          confidential and/or proprietary. Falco also objects to this request because it seeks
          information that can easily be obtained by discovery propounded onto Honeywell.
          Falco also objects to this request because any information not in possession of
          Honeywell is confidential and/or proprietary. Such information, to the extent
          produced by Falco, shall only be produced subject to a properly entered Protective and
          Confidentiality Order, which the parties shall agree upon. Moreover, this request
          particularly seeks proprietary information from a Johnson Electric competitor.




                                                             -4-
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 5 of 18
                                                       CASE NO. 3:19-CV-00146


           4.        Request No. 4: All documents regarding Honeywell's Alpha 4 Program,

   including, but not limited to, specifications, requirements, forecasts, purchase orders, quotes,

   or agreements.

           RESPONSE: Falco objects to Request No. 4 because it seeks information that is
           confidential and/or proprietary. Furthermore, Falco a l s o objects to this Request
           because it seeks information that can easily be obtained by discovery propounded onto
           Honeywell. Falco objects to Request No. 4 because it is overly broad and unduly
           burdensome. In any event, if the determination is made that this request must be complied
           with, such information should only be produced subject to a properly entered
           Protective & C o n f i d e n t i a l i t y Order.

           5.        Request No. 5: All correspondence between Falco Electronics and Honeywell

   related to the Alpha 4 Program.

           RESPONSE: Falco objects to Request No. 5 because it is overly broad and unduly
           burdensome. Falco a l s o objects to this Request because it seeks information that is
           confidential and/or proprietary. In any event, if the determination is made that this
           request must be complied with, Such information, to the extent produced by Falco, such
           information shallould only be produced subject to a properly entered Protective &
           Confidentiality Order.

           6.        Amended Request No. 6: All correspondence, between 2017 and the present,

   between Falco Electronics and Honeywell mentioning or referring to Johnson Electric and the

   Alpha4 project, the RexU product, or the supply of products to Johnson Electric for the

   production of the Alpha 4 project.

           RESPONSE: Falco objects to this Request because it is overly broad and unduly
           burdensome. Falco objects to this Request because it is not limited to a reasonable
           scope in relation to the claims and defenses in this action.

           Falco also objects as Johnson Electric, as a competitor, clearly seeks to obtain
           confidential and proprietary business dealings between Honeywell and Falco, and
           because it seeks information that is confidential and/or proprietary. In any event, if the
           determination is made that this request must be complied with, Such information, to the
           extent produced by Falco, such information should only be produced subject to a properly
           entered Protective & Confidentiality Order.




                                                              -5-
        FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 6 of 18
                                                       CASE NO. 3:19-CV-00146


          7.        Request No. 7: All documents related in any way to Falco's bid, quote, or

   production of Honeywell 's Alpha 4 program, or any related component.

          RESPONSE: Falco objects to this Request because it seeks information that is
          confidential and/or proprietary. In any event, if the determination is made that this
          request must be complied with, such information should only be produced subject to a
          properly entered Protective & Confidentiality Order.

          8.        Request No. 8: All documents that are related in any way to Honeywell's

   March 5, 2019 E-Auction.

          RESPONSE: Falco objects to Request No. 8 because it seeks information that is
          confidential and/or proprietary. Furthermore, Falco also objects to this Request because
          it seeks information that is more easily available from the E-Auction company that
          conducted said auction or can more readily be obtained by discovery from Honeywell.

          9.        Amended Request No. 9: All purchase orders received by Honeywell between

   April 2017 and the present any products related to the Alpha4 project or RexU products.

          RESPONSE: Falco objects to Request No. 9 because it is overly broad and unduly
          burdensome. Moreover, the Request does not make sense as Johnson is requesting
          purchase orders received by Honeywell. Johnson Electric, as a competitor, clearly seeks
          to obtain confidential and proprietary business dealings between Honeywell and Falco,
          and it seeks information that is confidential and/or proprietary. In any event, if the
          determination is made that this request must be complied with, such information should
          only be produced subject to a properly entered Protective & Confidentiality Order.

          10.       Request No. 10: All documents related to any meeting between Honeywell and

   Falco regarding the Alpha 4 Program, including, but not limited to, calendar notices , agendas,

   meeting notes and related correspondence.

          RESPONSE: Falco objects to Request No. 10 because it seeks information that is
          confidential and/or proprietary. . Falco also objects to Request No. 10 because it is
          overly broad and unduly burdensome. In any event, if the determination is made that this
          request must be complied with, such information should only be produced subject to a
          properly entered Protective & Confidentiality Order

          11.       Request No. 11: All documents related to the design of the Alpha 4 Program

   as an integrated meter base.




                                                             -6-
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 7 of 18
                                                       CASE NO. 3:19-CV-00146


          RESPONSE: Falco objects to Request No. 11 because it seeks information that is
          confidential and/or proprietary. In any event, if the determination is made that this
          request must be complied with, Such information, to the extent produced by Falco, such
          information should only be produced subject to a properly entered Protective &
          Confidentiality Order.

          12.       Request No. 12: All documents related to any ANSI testing of any component

   of the Alpha 4 Program.

          RESPONSE: Falco objects to Request No. 12 because it seeks information that is
          confidential and/or proprietary. Such information, to the extent produced by Falco,
          should only be produced subject to a properly entered Protective Order, which the
          parties have discussed. Furthermore, Falco a l s o objects to this Request because it
          seeks information that can easily be obtained by discovery propounded to Honeywell.
          Falco also objects to Request No. 12 because it is overly broad and unduly burdensome.



                                                         Respectfully submitted,


                                                         /s/ Luis S. Konski
                                                         Daniel A. Milian
                                                         Fla. Bar No. 74803
                                                         Email: dmilian@fowler-white.com

                                                         Luis S. Konski
                                                         Fla. Bar No. 207837
                                                         Email: lkonski@fowler-white.com

                                                         Ana E. Tovar
                                                         Fla. Bar No. 1008100
                                                         Email: atovar@fowler-white.com

                                                         FOWLER WHITE BURNETT, P.A.
                                                         Brickell Arch, Fourteenth Floor
                                                         1395 Brickell Avenue
                                                         Miami, Florida 33131
                                                         Telephone: (305) 789-9200
                                                         Facsimile: (305) 789-9201




                                                             -7-
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 8 of 18
                                                       CASE NO. 3:19-CV-00146


                                           CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 19th day of June, 2020, the foregoing document was

   electronically filed with the Clerk of the Court using the Florida e-filing portal. I also certify that

   the foregoing document is being served this day on the attached service list.

                                                          /s/ Daniel A. Milian
                                                          Daniel A. Milian




                                                              -8-
        FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 9 of 18
                                                       CASE NO. 3:19-CV-00146


                                                        SERVICE LIST



         Martin A. Foos, Esq.
         Gottschlich & Portune, LLP
         201 SE 6th Street
         Dayton, OH 45402
         mfoos@gplawdayton.com

         Amanda M. Fielder
         Warner Norcros & Judd, LLP
         150 Ottawa Avenue, NW
         Suite 1500
         Grand Rapids, MI 49503
         afielder@wnj.com

         Michael G. Brady, Esq.
         Warner Norcross & Judd, LLP
         2000 Town Center
         Suite 2700
         Southfield, MI48075

         R. Scott Keller
         111 Lynon Street, NW
         Suite 900
         Grand Rapids, MI 49503
         skeller@wnj.com

         Thomas J. Manganello
         Warner Norross & Judd, LLp
         2000 Town Center
         Suite 2700
         Southfield, MI 48075
         tmanganello@mnj.com

         Christine M. Haaker, Esq.
         Thompson Hine LLP
         Austin Landing I
         10050 Innovation Drive
         Suite 400
         Dayton, OH 45342
         christine.haaker@thomsonhine.com




                                                            -9-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 10 of 18
                                                       CASE NO. 3:19-CV-00146


          Kelsey J. Mincheff, Esq.
          Thompson Hine LLP
          Austin Landing I
          10050 Innovation Dr.
          Suite 400
          Miamisburg, OH 45342

          Sean Patrick McCormick, Esq.
          Thompson Hine LLP
          10050 Innovation Drive
          Suite 400
          Miamisburg, OH 45342
          sean.mccormick@thompsonhine.com

          4817-8310-2144, v. 7




                                                            - 10 -
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 11 of 18




    EXHIBIT                                               ??A??
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 12 of 18



AOBSS (Rcv,0!/14)$ubpoorst0fuoduscDocurnontl,Inforuratiul,orObjcctrortoPamit}IlpccdolrolilrrmksdllrtCivilAstion


                                   UNmUB $rerps Dtsr:ntcr Courur
                                                                     for the
                                                       Southenr Diskict of Oltio
    JOHNSON HLECTRIC NORTH AMERICA, INC-
                                                                        )
                           Plnintifl                                    )
                             v,                                         )       Civil derjoLr No. 3:19-CV-00148
             HONEYWETL INTERNATIONAL, INC.                              )
                                                                        )
                          Deftndant                                     )

                     susrotrNA 10 PRollu'gs D0CUMENT$, INFoRJ\tr{?'toN, oR oBJacr$
                       OR TO PERPTIT INSPPCTION OTT PIT.SFIISES IN A CIVTL ACfION
                 Ffilco, c/o Ms. Ellea Glbelllnl, GsnsralCounael, $ulte 104,4S70 8W 72nd $1., Mlaml, Florida 33156
 T'o:

                                                  (Name   atpu'ron lo whont lhle xihpoeuu it direal*d)

        d
        Ptpdactioiu YOU ARE COMMANDIID to produce at the tinre, dnlo, and plaoe set frn'L,h bclow the following
documenteo tloctnrnically stored ilformation, or objecte, aud to perndt in*poction, copyirlg, teating, or sampllrtg of the
matarinl:$es aftachad Exhlblt A.



  Placo; gYrrner Norcrose + Judd LLF                                             Dato sfid   fime:
         150 Ottswa Ave., NW, Sts. 1500                                                              06/0512020 S:00 pm
         Grancl Rapide, Ml49503

        il
         htspection ctJ'Prenixs: YOU ARA COMMANDEI) to pormit eutry onto the designatul promises, land, or
othor pruperty possessod or ccnuolled by you at the timen date, and locatiorr $Et forth below, so lhal the requestiug paity
may inspecf, nsfl$ursr survsy, photograph, test, or sample tho prnperfy or: auy rfusignntnd object ot openation on it.

  Place:                                                                        Dste oud Tirno;




        Tho following provisions oli Fsd. R. f,iv. P, 4'5 are atlrauhed - Rute 45(o), rnlating to the pJ.acc of oompliance;
Ruls 45(d), releting to your prtiecti{ilr as & Ferson subjeol. to a subpoena; oncl Rule 45(e} aud (g}, relnting to your duty to
rospond lo thig suhpoena and the potential conssquoncos ofnot doing so.

Daro:         A5ngl2020

                               CIERKOFCOURT'

                                                                                                ', r*^odq,,ll Aul,,
                                                                                   OR

                                       Signture of Clet'k or.Daputy (leth                                   Allomey\ $lgfiatu,'e


Tlre name, addrcss, e-mail nddrets, nnd tolephone number uf the uttonrcy tepresenting                    fuame oJ"party)

                                                                                        ,   who issues   ot: rsquc$ts   this subpoeirn, arel



                                  Notlce to the perron wllo isuet or requests thh nubpoena
If tbio subpoena cemmflild* tho productiorr of dooumsntso electrouical$ stoted infonnation, or tangible thittge or tlre
inspection of premises hefore trinl, a notiss and s copy of thc subpoon$ mu,$t be serysd on each pnrty in this c$se beforc
it is ser"ved ern the person to lvhom it i$ dircoted, Fod. R, Civ. P. a5(a)(a),
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 13 of 18



        (Rsv.0?/14)$ubtxroflilhlprodlsoDomutorrr,Irrfornradon,orClhjocFortoPonuitlnryectkmofPrcurirosinoCivllActiott{Pagu2)


    I Acrion      3qo, 3119-CV-00146

                                                              PRoof'or $E&vIc[
                      (Thh ssctlon shouW not          ba   filed wlth fh.r coilrt *nle"rs r&gubpd by fied. &, CIu P,          4l)
            I rscoived this iluhpr)ena for   fttone   tf iuiivtdmt   and titla, i{trny)

Qn(rlate)


            tf   I served the   eubpoena by delivering n copy to the n*msd pe$on as fallow$;



                                                                                          An ilatu)                                ;0f
            fl I rehrnrd tho aublroenn unsxscuted            becauso:




            Unless che subpoona was issu*d on behnlf of ttr.E United States, or one of its offioors or agents, I hnvo ulso
            tendsred to tlre witness th: feos fur one day's atte,ndnrcer oud the mileage alluwed hy law, in the amounf of

            $


h,Iy feos are S                                 for travel and $                              for sowiceso for a total of     .$         0,00



            I deolnte under penalty of pe$ury fhnt this itlfonnation ls trus.


Dnts:
                                                                                                 Server's sig,a.tura



                                                                                               Prhled   psme and titte




                                                                                                  Setvat't uddrttst


Additiqmal information regarding attempted &€lvics, sto,
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 14 of 18



                                            1rl Pru"dlnu ff oeutrsrltd. 3trft}xnutiu,r,          sr   Q,{tJq$l* r:r to   Foru*t   Inqp*dtll rifPrxuisos         hl a Civil Actinn{Frgc.3}
                {B{e, S2/14.}$d4nr*ll

                                        Srxlrrrrl Rulc              rf ttvll Pr'{}s*d*r*                   4$ (c),       {tt'   {e}' nild t$}      $lffccilrc l?,fltllt.
                 d   CrtnrPtin*ec,                                                                                                        un nm+hhrad r.lrFi{t's upinioll or ittfprlnntian ilul tltx{
                                                                                                                            {it) dlsclorln&
{c} fl lncrt                                                                                                                      spccihc ocsfftnmes in ril*prrb elxl rc|ultl &{ml t$s stFe{t't
                                                                                                                   r$l    doe{.Tibe
 {I}   Jfur     n'ItkI, llefflqttt     ar.BqtN'Jrlon" rt sutry'rxoo nrny wmmtnd                        t           rturly tlnt. wnt nut rctglrnstrul bg a por{y,
                                                                                                                      {C} Seeffidas f,plldlisrr.r *r nrrdllw${rir"Yrt' }r1 tils oilttnut;tme!
'nliot to {rtts$d * uJst, }Fqrin& ar dcFotltl$lr sflly ll[ ftltone :
   (A) wllhh lpg r6i[ss ofiuhtrD fho l]sre$n r"ekbr, iu unphrytd' +r                                               d*e$riilcd ii Rulb 45(dfi3xE), tho coun dfiy., trsttBd ofqutrshl*g or
          u&llsictl buslnus* In pusotl; ot
r{Hil.!!{lrly                                                                                                      modishrg u tubpoefta,ordcr $lp(*tanrx *t pluductioo etxhr*S++ilhd
   Inl                           tJJ$fl]}d$sn re+ld{t} ls siruloy*d" srre*illfldy                                  o$lditions ll'lho scrving pnrtyl
      '#trlin ttrc $t$t4 ${Kru                                                                                           ({i d}sr.s a spbds;tkl ]jt€{t fa( lh{ xfitimsny irInrd{ri*l lhst ciltulot b*
hurgtstl b{r*iussr in pwmti, iflhc pctvtn
    $) k a party +tt tl.Fflrly's'.)$l(re$i sr                                                                      sd$r$*s *Kt rthtto{t q*d*shnl&hlpl d{d
       itl)     is cbrnrirandsil ta attend    n   ll:ial nnd rvould rrrrl incur: sulutuntial                             fln r$Eiltsff lh*t $ssilbruennsj Waon will bu r€arottlbly{iffi1lpr"traft*1,
f4ssusir
                                                                                                                   {+}   I}ulies ftl    Rtipoxlffi    lo   e $ubpoo*uu
  til\                   zl sr$firpru       htcy $$lr*$$t:
  "txlForOthe+olr*ppcry.
       prc,duetiari o"f tJ$+un$il{.s, eleoanurioillly itor*d itfo*m*tion, or                                        (1) &vrdr'c{p* Dar:nrnrnf* or ffIerttolriodf; SXomolJn/*naa#rilr"fb*sc
urrxihfo $ilrgE nt q $lace rvithln i00 nrltos rl{whs* du per*on ttsides" is                                        wirierhtm rplity to pmdnr:ing dosulutsrt* t r eisctlonfutlly ttotuJ
smiiloyart, cilcg$hrly Itinsuets btrloee s ilr pcruml aad                                                          infernlgtloni
                                                                                                                       (A)fiofirnldr!ru. A peratul rc*polding lo o rrdry+crn lo prodrwtlnpunrrlts
   {DlrrsFc$tl"n oi plerdm* *ttho pnwr:i*e* tc bc irupeciel'
                                                                                                                   r$HEl.orodu$c tbfl$ 3s lllc! rls hq"t in th.i ordilrary csurac of burin€ns ot
                                                        S*lritnctt; Btt{ors,utltlt*'                               nrusr ;xgilnizo rEDd kbol tfunt to conwFond t0 tlp c*togodtt hr lhe den*nd
{di Prrlqt tlsg a rcr*s* ,{uh}ft*              $+   *
                                                                                                                       (B) firw,fin' J'rurfircin$ f;l*clrgrninil)r,$'ft'dd:fEfrltfi attta Npt Sryilisi'
  (l) lluider$ Undtu Bntd*ln pr.Hqrclnc5-$h*ctlrrr*; *\ prdy or nthmcy                                             lf * subuosria doca not qryci$ ri folln for ltrclr,rting clceirrtri+nliy ttmvd
ro$iio$tbt*r ffu iuruing nnti sewilg a eulpo*rat r.ulnttats reilxo.n*hlo stulw                                     lnftlmrdtituu the psrson lt$ltotldiftT anlsi pltthhls lr in a t'orm or ftnnrg ls
lo ;n$id. ixwogiug $n{ifig Nl\l;tt or eltpetre oll a }clsrtr-r luWe$l' to ths                                      wiliuh ii ia urdinrrlly nmlntrrlueri or in a rottonnbly urnble fsrat or fctrtts"
suhnoara, TIB sduti forlh$ dlcil l+t wh!r$ cotFliffic€ i$ It(l$fued ffi&rl                                             {.{.} S/ectolrl*nJb $tursd t$srwl.(iu#.Frud&,stl ftl t?uf,vr t?uofirnn Tlrt
unfor*o ild+ ritrly snd hrtpr)$€ sn qpFroprieti r+r.ction*T rfti*h nray inolde                                     prvu+n r*spandittg rrccrl not prsfutri lh(i rlttle cler,ntritc-*I$ eftntd
lod canringo nnr{ &,sdc$;tlttr' rltturimy'x fta**+n                       n   pnr{y or   *lftlrtey wltcl           infosnntkrn in uror$ ll:lu: o$$ lbfih.
fqlh tD {xd$ply.                                                                                                       fll) ftrir,w.rvrfile Elwtrotixrfly #lwrrl InJbna*riw, frrp perwn
                                                                                                                    r^cs1*ndin g rrcnd not pmvidc d Lrcovcry of dcdrtxduully $tsrcd h ilitntralisr

  t$   {rxnmrud to }fu.lsa* MattrMt tr tsrrtttll In*p*ilan.                                                        froin sourriss {xflt ths p$ldoll tdsttifiss {t n$t rsngsnsbly fl{x}Es$lbl$ bsc*use
  '                                                                                                                of ruuiuc burde.n or coct lln t*otion to courlol ditcovcry al for a pmtpl*ifn
               ont,o Nul Jioryircd, A, puror c*rurnnnrl*l to lrruluco
    iA!,'rppelrl
doiuirlrc'dir, rlsr'rlrtxr{oully slolsd ifffttrmatifln, cn hngihla thing4-or lo                                    {tr{fuf, tlts il$r*orl fwp$1(fi.ltg tllBt sl}$\r} tb{t ths iltforn]stion irnstr
rwnlt tl* hslt*sl+u ofbrctfthee,    need llot alpeor in petron 0t th$ pl0ue +f                                     mmonably *ccmsible'b*e*ur*oqf,urrdus buxr{rr {x'mdL lf lkrt NInt+I*S ir
rytducti.on oriuspcn:tin*-*nln*n *ie*
                                      (t$mtna$lcd l* nir.pcal r;u'n dryrtaliht4                                     ilude, thrcrttrl iluy ndrtcthelo|$ orthrrlioc*very firct$ sruh rosrccs if lll{'
hcaring,        *r   ff:lsJ,                                                                                        teq${stfuE pftrty sl6w good s0$$s, $4ilsid$iug$r* llmilatinnr rtFRuls
    {ID bbr*t'ltaru" A lston cornnmndad lo Pradur,c' docrnrffik ol'tangiblc                                         XflrLl){C}. firo courl ruay cpco}{y eondllions fm' th+ diroovnry,
lhiltfr ar'ln nsnnit lduaqtion mny r*wo ott bre p$ly orj niicctloy desjgrlote*l
in tlii subpo'cru s rwitiar ob.lcntkrn io inrp*ctfurg *qrf ing tc*tltg or                                          {t)
                                                                                                                   '
                                                                                                                       fldrll.lfis.Fdnif{gd       d,- J+{rtrf.*rJ0lr.

stuudinp ;rtrv ot ttl tf tlto nrqt{.l'itls +r ur i$sl}{r'.-tln$ tlx Ft.Yu"tffis-or ts                                {ar}   Jllfonsr*ipn lfrtr$e/rf. A Ber${in qtlldtoldirrg *ubp$silnsd i*fut'nm{i+n
uradu,rliln *iec{runhtllg tt+red inlbnnatbn in tirc fhrnr or f$rms ru4u$ted'                                       ulidcr     d olaim   that it tr privilcgcd ru eulrjod lo pr*tcotiftIt     [t   ltinl{a'gtrlltl$rr
Tlu t{ricdticn rnu*be iuwdbcfqt$ tls €srlhrsf tht fitrlr rut$}iftd far                                             rmlqirInrust;
Eurufliinw or 14 duys uffer tlr* *ubpuxu ls *rved. IfsBobJe$tlon is mndrr'                                                0 sxplut*ly nril*e 6t elrrbui and
f lrs followiil e rulc* tltPlY:                                                                                         (!t) d*rsl{tre {lrc nnhrc cf tlw wittrtre'ld doorflistflr, csnr$1$tli{'gliolls, or
       {l} .At tny tinre, olr n+tir* ln lltc c*nrtriandsd pci iiun. tha mrring pnrly                               tnngik'lc lhingn i* r mnnncr th*|, rvithnutrcvtdlnpirt{brmtlltr{T ftF€lf
nrny nrav* dri r:onrl kd'the dt$rjct $'!rero toruplittnr:c rr rssrit'ctl fitr al                                   '1xivilqged o{'ttfirtao&;d, will orwblo dr parlie* to a*rem ths clairr,
order compull.ing Srilducti{)!r tu luBFr:dtt0*.                                                                      {O}lrtforrro//ol &'odrrsd. If infurnurtion pr+rluocd in IscFon$P to F
        (il) Tilsss *s[] ff$y bq $gillrsA ofily{c dirested in t}+crd*r' 'unil Q+                                    cublisen$ b rubiect to t c,lniln of privilcgo nr af puteuion al
$il+iniusl prol+ci tpuon wlia ir.ltsidrel'* Psriy itor s ptltiy'*offie{ff &u$}                                     tri*l-rssFrr*lirt: mst'ori*L tht prton lui*ingtlte clnirn m*y no{ift nny fiitfy
signil"wrnt irqlcfl{s r$$utliilU ff,(r$ $s$Sllrutc*"                                                               that rrsi$r'ed {r$. infornrution oftfie cluln ttxl tlrs fusis ft}r it' r\ftcl being
                                                                                                                   rmtiihd" n lnily mnrl. pllrlrtp{y rcluttl. xct;utetuq nr d;nhay thu *pot'lfiat
  t3) O*lrrift0rg or,tdod$'rilg r,Sr$porar,                                                                        informstipi snl u*y cbpiq il hnxi nrusf rtot ura cr t{i*ebte llw irrfarnrn{ioo
   '(*i      WJr*r,    liorl'rnvd 6n tiirwly nldlio{\ th's court ftrr tbrs-disft'lct rvfiere                       urdll lhs sluht ln rdrolvpd; rnurt ln$t rns*{tddde $tels ls l'l:hic?c lh'c
compl.irnxc i.r r.cqllircd         n*d   querh rrl ftxtdlry s *ubpoe{r* lh6l':                                     i$ibmrathft tf tk{1 $ilt} dls$lorr{{t bofixt b*irtg x*lffed; nnd may Bro*pt$
             &il* to nllow a rerrgouable tirue to coltlplyl                                                        o}ssert thf lnftrnuation ulxJcr Frl t) IFd) $snH fi:r the dlrrrirvt $*+rt
         $                                                                                                         i<rmplianoc is rc$rirod li,r t dstcnnin*tisn ofthc {hlrtt- Tht pr,reo* who
         (tl1 xrqtirtr a 3rcrrort lo conrply hoy*n*i thr Scngrnl*ricnl limifi
                                                                                                                   produc,e<lrhe infcrnrsli$r tnurt llroeervs ttrN infrxts*ion until dr* olairn ir
 rp+clllnl
  "        in Rule 45(c);
       {Sl) rsquirt+ dit+losule ofpril'lloged or otherprr{ooind nxrll,t*'' lftur
                                                                                                                   rsfirlwtl.
 oxcssti$ililr w*lver *ggliol; or
      ilt) s$hjst$ tt pdr${}n !u Endut trurrl*n-                                                                    {g} Cratcmpl.
                                                                                                                   'lT* wurt frfr tha rlisllist '#hclo conwliancc k raqtrln*l-*trx.l nls*" u{lcr n
   {S}'H}clFcr.rfi#/sd Ta prnect a lerson ilb}ld to or l{lb';md trya
 sdr$arnr, tlls souil. ftn lbc dirtrici whcrc rvrnpllanue k rnquirutr nuy' on                                      fi()tl$fl h trrnff$r$d, tho iesuin$ e{turt'-'nrry ilold in conlcntpi lllpti'son
 nroiion, qu*slr or modify ttre srtbp+rlnn if it r$q{Jlss:                                                         who h*ving b*an s+t'vpd, fail* rviiftout nduqnnts Exclffi                tD $b{ty   thl
       tD tilieloslngsfiadr                 uxrftIsnlinl
                                       seorut $rolhsr                            reaeatoh,                          whpoat $'ur *nhr$lttsd                 lo   lt
 d*,cln1mront, or oonunsrci*l Llfrlrnnlion; or




                                                         ll(rr   ncuess   lo zutpoel}a NelEriolE rt*]bd.. R, Cir" P.45ta] ftimtttlr.lsHb{B (tr011},
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 15 of 18




                                                      Exhtbit A

            No neecl to appear in person if you will provide the requested documents or or bef:ore the
     date specified on the attached Subpoena.

             l-or purposos of this $ubpoena" the term'odorument" is used in its broadest sense au<l shail
     include all writings or visible imagos of any kind, whether in fiaal or draft fbnn, now or at any
     time in your possession, custody or control, anti including all copies ofeach document ifthe oopies
     contain any additional writing or axe not identical copies of the original (e,g,, because typed,
     handwritten, or "blincl" notes appear on them 01 ere ertiaohecl to them). 'l'he ter:n 'odocument"
     includes, but is not limited to, letterso invoice$, oontract$, agleernents, teceipts, correspondence,
     electronic mail, text mess&ges, memoranda, notes, photographs, diaxy and onlendar enhios, records
     of meetings, minutes or statistical compilations, statoments, tape recordings, summaries orrecords
     of telophone calls, summaries or records of meetings or cunferences, summaries or records of
     porsonal conversations or interviews, ond records of other conversations or coillmunicafions. The
     term "document" also includes reoolds stored by any eleofuonic or mechanical means and capable
     of tr.anslation inlo written fnnrr, including but not limired to voicemail or phone mail messages
     (whether deloted, undeloted, pi*ced on baolcup tapes, or arqhived), cornputer files in both machine-
     readable and hard copy 1'orm, magrretio tapes, and corq)uter disks.

             In addition, the tetm Honeywell refers to Honeywell International, Inc. and any of its
     rolated cntities.

                                 ooyou"     olyourtn
             The terrn "salco,'o        and          refer to Falco Electronics.

             Please provide the     following recordsl

             1           All docurnents related to any conhactual agreenrent or potenlial agreement nith
                         Honeywell, between 2015 and lhe prcsent, inciuding but not limited to related
                         cotrespondonoe and drafts of atry suoh agreement.

             1           A11 documents    related to any contrastual agreement or potential agreement with
                         I-Ioneyweli, related  to Honeyvrrell's Alpha 4 Program, inoluding but not limited to
                         related correspondence and drafts of any such agreemont.

             3           AIl documents lelated to the desigrr, manufaoture, or production of a meter base,
                         relay or switch for lloneywell's Alpha 4 Prograrn,

             4           AII doouments regarding Honeywell's Alphn 4 Progp'am, inoluding, but not
                         limited to, specifications, requirementso forcoasts, purchase orders, quotes, or
                         agreements.

             5           All couespondenco betlveen !'alco   Elsotronic.s and Honeywell rplated to the
                         Aipha 4 Program.
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 16 of 18




          6.     All  oorresponclence between Falco Blectronics and Honeywell mentioning or
                 ref'ening to Johnson Eleotric.

          7      Al1 doouments related in any way 1o Falso's bid, quote, or production       of
                 Honepvellns Alplra 4 ptngraru, or any reiated compouent'

          I      AII docurnents that relate in any wa.y to Honeywellns Maroh 5,z0tg E-Auotion.

          I      Any purchase orders received by bloneywell botween April2016 and the plesent,

           10    AII documents related to any rneeting between Honeywell anil Falco regarcling the
                 Alpha 4 Program, including, but not iimited too calendal ntrticcs, agendas, meeting
                 notes and lelated coresponclenoe.

           11    All documents related to the design of the Alpha   4 Program   a.s   an integrated meter
                 base.

           12,   All documenls relateci to any ANSI testing of any component of the Alpha         4
                 Progrn^nr.
Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 17 of 18




                                                          ?IB??
     EXHIBIT
  Case 1:20-mc-22550-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 18 of 18


Daniel A. Milian

From:                              DanielA. Milian
Sent:                             Thursday, June 1 B, 2020 1:40 PM
To:                               Luis S. Konski
Subject:                           FW:Johnson Electric North America, lnc. v. Honeywell lnternational, lnc. - Subpoena to
                                  "Falco"



Matter No. 108067

From: Fielder, Amanda <AFielder@wnj.com>
Sent: Wednesday, June L0, 2020 11:51AM
To: DanielA. Milian <DMilian@fowler-white,com>; Brady, Michael<MBrady@wnj,com>
Cc: Luis S, Konski<LKonski@fowler-white.com>; Zagaroli, Carly <czagaroli@wnj.com>
Subject: RE: Johnson Electric North America, lnc. v. Honeywell lnternational, lnc. - Subpoena to "Falco"

Daniel

ThankyouforyourtimeonMonday. Aswediscussed,youwereprovidedaredactedcopyoftheletterprovidedbyMs
Christine Haaker, on behalf of Honeywell, objectingto some of the documents requests in the Subpoena served on
Falco.


First, with respect to several of the requests, the only objection or request is that any documents be produced pursuant
to a protective order. The parties are currently negotiating the terms of the protective order, as well as a data privacy
order, Documents produced by Falco will be governed by the protective order, as it applies to all third parties the same
as it applies to the parties, This addresse; the concerns with respect to several of the requests, including Request Nos,
2, 3, 4, 5, 7, 8, tA, yJ-, and L2,

With respect to Request No. L, we are willing to narrow the request to seek "All documents related to any contractual
agreement or potential agreement with Honeywell as it relates to the Alpha4 proiect, between 2017 and the present,
including but not limited to related correspondence and d rafts of a ny such agreement." Please let me know if this is
agreeable.

Regarding Request No. 6, we willagree to narrow this request to seek "Allcorrespondence, between 2017 and the
present, between Falco and Honeywell, that mentions Johnson Electric and the Alpha4 project, the RexU product, or
the supply of products to Johnson Electric for the production of the Alpha 4 project." Please let me know if this is
agreeable.

Finally, with respect to Request No" 9, we will narrow the request to call for "All purchase orders received by Honeywell
between April 2017 and the present for any products related to the Alpha4 project or RexU products." Please let me
know if this is agreeable.

Thanks in advance for your continued cooperation.

Best,
Amanda



From: Fielder, Amanda
Sent: Monday, June 8,2A20 7:26 AM
